Citation Nr: 9918335	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to July 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In September 1997 service connection for arthritis of the 
left knee and genu recurvatum of the right knee was denied.  
The veteran submitted a Notice of Disagreement regarding 
service connection for the left knee only.  The Statement of 
the Case addressed service connection for the left knee only.  
The Supplemental Statement of the Case addressed the right 
knee.  The veteran's representative phrased the issue as 
entitlement to service connection for bilateral knee 
disability.

The Board notes that the only issue developed for appellate 
review is service connection for arthritis of the left knee.  
As this is the only issue of which a Notice of Disagreement 
and a Substantive Appeal was submitted by the veteran.  

Regardless, the issue of service connection for genu 
recurvatum of the right knee is not before the Board.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of this issue.  38 C.F.R. § 19.13 
(1998).  The Court has noted that:  Furthermore, 38 U.S.C.A. 
§ 7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  
None of the steps required for jurisdiction have been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  See also Ledford v. West, 136 F.3d 
776 (1998); Black v. West, 11 Vet. App. 15 (1998); Shockley 
v. West, 11 Vet. App. 208 (1998).  

We also note that the April 1999 presentation of the national 
representative would be untimely, if there had been a 
jurisdiction conferring notice of disagreement in regard to 
the right knee. 


REMAND

The claim for service connection for a left knee disorder is 
well grounded.  A VA examiner opined that left knee arthritis 
was probably worsened by a 1958 injury.  The fact that the 
opinion is based on history does not render the opinion 
invalid.  The fact that there is no evidence of arthritis 
during service does not render the opinion invalid.   The RO 
has merely substituted their opinion for that of an examiner.  
This they may not do.  We also note that there is a 
remarkable absence of evidence regarding the preserve and 
post service treatment.

This case is not ripe for appellate consideration.  
Therefore, the case is remanded for the following:

1.  The RO shall develop all evidence 
concerning the preservice and post 
service treatment of the left knee.  

2.  After the above, the RO shall obtain 
a medical opinion that either supports or 
refutes the June 1997 diagnosis that left 
knee arthritis was probably worsened by 
1958 injury.  In particular, the examiner 
should explain how there can be worsening 
of arthritis when there was no evidence 
of arthritis in service.

3.  The RO is reminded that the claim is 
well grounded and any decision must be 
supported by competent evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


